NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
                                                              This opinion was filed for record
         JPWE\
          IM CLERKS OFFICE \                              at
       iUPRSE COJfiT, SIATE OF «JASH!?^STO>3
            0Aj^_ ra 01 2m ■                                   r
                                                                  SUSAN L. CARLSON
                  HiEP
                                                                SUPREME COURT CLERK



                      IN THE SUPREME COURT OF THE STATE OF WASHINGTON




              In re the Personal Restraint of

                            Heidi Charlene Fero,      No. 92975-1


                                      Respondent.     En Banc




                                                      Filed            0 I MIS


                   GonzAlez, J.—On a January night in 2002, Heidi Charlene Fero called

        emergency responders seeking help for an injured child. Minutes later, paramedics

         arrived and found fifteen-month-old Brynn Ackley unconscious and limp, with

         bruising on her face. Brynn's treating physicians later determined that she had

        suffered severe and debilitating injuries consistent with shaken baby syndrome:

        retinal hemonfiaging (bleeding in the eyes), cerebral edema (brain swelling),

        subdural hematoma (brain bleeding), a leg fracture, and large bruises on her pelvic

        and vaginal areas. 2 Verbatim Report ofProceedings(VRP)(Mar. 11, 2003) at

         183-85, 191; VRP (Mar. 13, 2003) at 13-14. Fero was charged and convicted of

        first degree child assault. In 2014, many years after her judgment became final.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


        she filed a personal restraint petition contending that the medical community's

        evolving understanding of shaken baby syndrome is newly discovered evidence

        that would undermine the expert evidence as to the causes and timing of Brynn's

        injuries. We hold that this evidence would not probably change the result at

        trial. In re Pers. Restraint ofBrown, 143 Wn.2d 431, 453, 21 P.3d 687(2001).

        We therefore dismiss Fero's petition.


                                               Background


               On January 7, 2002, Fero was babysitting Brynn and her four-year-old

        brother, Kaed, as she had occasionally done since August 2002. At around 2:00

        p.m. that day, Brynn and Kaed were dropped off at Fero's home by their mother,

        Breanne Franck. Fero's then-boyfriend, Dustin Goodwin, watched Kaed and

        Brynn as well as Fero's children, Rachel and Derrick. Fero returned home around

        3:00 p.m. and Goodwin left for work. For the rest ofthe night Fero was alone

        caring for the four children.


               Around 7:45 p.m., Fero called Jason Ackley, Brynn and Kaed's father. She

        reported that Kaed had pushed his sister's head into a wall and Brynn could not

        walk on one leg. Fero asked how best to discipline Kaed. A few hours later, Fero

        called her mother, panicked because Brynn was unresponsive. Fero's mother

        instructed her to call 911 immediately.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


               When paramedics arrived, they found Brynn "limp, like a rag doll" with

        obvious bruises on her face and chest, and blood in her mouth. 1 VRP (Mar. 11,

        2003) at 39-41. Fero explained to the emergency responders that she had not

        personally witnessed Brynn's injuries and her daughter told her Kaed had swung

        Brynn into the wall "like a baseball bat." Id. at 40. While in transport to the

        hospital, paramedics observed Brynn's facial bruising grow rapidly.

               At the hospital, multiple physicians examined and treated Brynn. One

        emergency room doctor reviewed her CAT(computed axial tomography) scan,

        which showed severe brain injury caused by a blood clot, bleeding, and swelling;

        another physician discovered hemorrhaging in both her eyes and another found she

        had a displaced fracture of her left tibia, bruising on her pelvis, and laceration on

        her vagina. Brynn underwent emergency surgery to remove the blood clot and a

        piece of bone from her skull to allow her brain to swell. Later, Brynn's therapists

        predicted that as a result of her trauma, she would likely never live without the

        need of a caregiver.


               Fero was charged with first degree child assault. At trial, the defense argued

        that Kaed caused Brynn's injuries. Fero testified that Kaed was difficult to care for
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1

        and was often aggressive toward his sister.^ Kaed's father echoed this
        characterization, clarifying that while Kaed sometimes pushed and pinched Brynn,

        he never injured her and described the behavior as "hard" playing. Id. at 126-30,

        144.



               Goodwin,Fero's then-boyfriend, testified that on January 7, 2002, Brynn's

        mother had carried the infant into the house in her car seat—an unusual occurrence

        according to Goodwin because normally the child was brought in first, her mother

        then returning to the car to retrieve the car seat separately. Goodwin also asserted

        that during his brieftime watching the children until Fero returned from work,

        Brynn appeared upset, refused to play, and cried whenever her leg was touched.

               Unlike Goodwin, Breanne Frank testified she saw no bruises or injuries to

        the child when she brought her to Fero's apartment. Frank stated that her daughter

        had no trouble walking and that she carried Bryrm into the home as usual,

        retrieving the car seat after. Regarding her son, Frank admitted that she had heard

        about Kaed pinching his sister and had seen him kick and jump on her. She

        acknowledged Kaed could be mean to his sister, but Frank thought it was only

        sibling rivalry that caused slight bruises and never injured Brynn.




       'Fero explained that at her son's birthday party in 2001, Kaed was disciplined by his father for
        throwing food at guests and in response the boy became angry enough to slam his fists into a
        glass tabletop and crack it.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


              Fero testified to the timeline of Brynn's injuries and remarked on the little

        girl's behavior while at Fero's home. She explained that Brynn was "distant" and
        remained sitting wherever Fero set her instead of following Fero around as she had

        in the past. 5A VRP (Mar. 17, 2003)at 75. Fero also stated she gave Brynn a bath

        that evening, noticing a large bruise on the child's pelvis which "disturbed" her.

       Id. at 77. Fero dressed Brynn and put her in the playpen downstairs where Kaed

        and Rachel were watching television. Fero then took her son. Derrick, upstairs.

        While bathing Derrick, Fero's daughter reported that Kaed was hurting Brynn;

        Fero checked downstairs and saw Kaed on the couch and Brynn in her crib. Fero

        went back upstairs to tend to her son. Soon Rachel returned to her mother's side

        saying that Kaed was once more hurting his sister by banging Bryrm's head against

        the wall.



              Downstairs, Fero saw Kaed scramble out of Brynn's crib; the little girl was

        on her hands and knees,"shaking and trembling more than [Fero had] seen a child

        do before." Id. at 82. Fero picked her up and saw a small amount of blood in her

        mouth. She asked Kaed what he had done and he responded that he was a Power

        Ranger. After comforting Brynn, Fero said the infant closed her eyes, relaxed, and

        appeared to fall asleep.


              Fero then put Brynn on the futon and called Ackley at about 7:45 p.m. Both

        Fero and Ackley testified that she told him about Brynn's inability to walk on one
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


       leg and seeing Kaed push Brynn's head into a wall. But Fero did not mention any
        bleeding or bruising, according to Brynn's father; moreover, Ackley testified that

       Brynn was running around with no trouble and had no bruises when he left for

        work that day. Goodwin's testimony largely agreed with this version of events,

        adding that Fero had told him about the bruises and bleeding in Brynn's mouth.

              After calling Ackley, Fero proceeded to clean the house, checking on the

        children intermittently. At approximately 9:45 p.m., Fero noticed Brynn's eyes

        were lidded and that something was not "right." Id. at 88. When her attempts to

        wake Brynn were unsuccessful, Fero called her mother and then 911.


              Police aiTived at Fero's home after Brynn was taken to the hospital. Fero

        provided a written statement explaining how Kaed jumped out of the crib and that

        Fero saw blood in Brynn's mouth; she also stated that she checked on Brynn "in a

       few minutes" after putting her on the fliton and found she was unresponsive. Id. at

        102-03. Fero testified that she did not remember writing the statement or telling an

        officer that five minutes had passed from when she put Brynn on the ftiton and

        when she noticed Brynn's eyes were half open. Further, Fero admitted to telling

       the 911 operator that Kaed was "'chasing [his] sister'" and that when she came

        downstairs, she saw Kaed bash Brynn's head into a wall. Id. at 98-99. Fero said

       she was too upset to think clearly and so could not remember saying these things to

       the investigators.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1

               Kaed and Rachel also testified at trial. Six-year-old Rachel stated that Brynn

        was injured when Kaed "push[ed] her into the wall" and hit her with toys. Id. at

        43. She testified that when she saw this, she went upstairs to tell Fero, who

        checked on the children downstairs. Rachel remembered telling the police officer

        that Kaed hit Brynn with toys, and that no one had instructed her to say it. Rachel

        also told police that Brynn was running around playing the day she was injured.

               Five-year-old Kaed testified that he heard Brynn crying upstairs the night

        she was hurt. Kaed stated that he went upstairs and saw Fero giving a bath to

        Brynn and another child. He also said that Fero took Brynn downstairs and laid

        her on the couch. Later, according to Kaed,Fero yelled at him because she

        believed he did something to the little girl. Kaed testified that he had been in the

        crib at Fero's home but not on the day Brynn was injured and he denied doing

        "anything at Heidi's to her." 1 VRP (Mar. 12, 2003)at 12.^

               The police officers that investigated the incident also testified. Officer Scott

        Telford testified that Fero recounted the events ofthe evening to him, which echo

        her testimony at trial. Notably, Fero told the officer that Brynn was crying in her

        crib with blood in her mouth. Officer Telford was unable to find blood or stains in




        ^ Kaed's testimony contained many inconsistent statements. For example, he first testified that
        he did not know who "Heidi" was and yet later stated she was Brynn's babysitter. 1 VRP (Mar.
        12, 2003) at 15-16. He also denied and then admitted hitting Brynn.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


        the area. Detective Scott Smith testified that Fero told him the crib had been

        situated against the wall on the night ofthe incident but was later moved. He

        examined and photographed the crib and markings in the carpet. He determined

        that it had not been moved. Detective Smith also collected as evidence two plastic

        toys he was told may have caused Brynn's injuries.

              Detective Steve Norton testified that he interviewed Fero the night Brynn

        was injured. Fero reported to him that she checked on the children downstairs

        twice that night, the second time seeing Kaed jump out of the crib. Detective

        Norton stated that Fero told him only five minutes passed from when she picked

        Brynn up and when she noticed the girl had fallen unconscious and called 911.

        Norton also testified that Fero said she had not given Brynn a bath and the infant

        had not been upstairs that day. Fero told him she had seen some red marks on

        Brynn's stomach and that Fero's daughter saw Kaed jump on and hit Brynn.


              Detective Norton interviewed Kaed and his father, Ackley, on the night of

        January 7, 2002. Ackley reported that Kaed was rough with Brynn, pushing and

        pinching her, and needed to be watched to prevent him from hurting his sister.

        Norton testified that Kaed was "hyperkinetic" during the interview and seemed to

        admit to causing Brynn's bleeding from her mouth. 2 VRP (Mar. 12, 2003) at 212-

        13. Kaed told the detective he made the blood come out, then said the

        "temperature just push[ed] it out," and "[djreams push it out." Id.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pars. Restraint Petition ofHeidi Charlene Fero, No. 92975-1

               Fero's daughter, Rachel, was interviewed on January 8, 2002. Detective

        Norton testified that Rachel was focused, with a good attention span. The girl told

        Norton that Kaed banged Brynn's head into the wall, hit her with plastic toys, and

        shook Brynn's high chair when she was in it.

               The State presented medical testimony from six expert witness about the

        cause of Bryrm's injuries.^ These witnesses, all physicians who treated Brynn,

        explained that the little girl suffered severe brain injury caused by a blood clot,

        bleeding, and swelling. The head trauma, bruising, and leg fracture were caused

        by severe shaking and "repetitive force," the type offorce a boy of Kaed's size and

        strength could not inflict. 1 VRP(Mar. 12, 2003) at 63-64. One physician agreed

        it was possible that the pelvic bruising could be the result of a four-year-old

        jumping on Brynn,the facial bruises could be inflicted by hitting her with a plastic

        toy, and that such a blow could cause a subdural hematoma. But the doctor also

        stated that it was unlikely a plastic toy could cause a local brain injury such as

        Brynn's. Kaed could not inflict the "constellation" of injuries Brynn suffered. 2

        VRP (Mar. 11, 2003) at 200.


               The medical experts described shaken baby syndrome. When the brain is

        shaken, the veins in the brain break and start to bleed, and a collection of blood



        ^ Another medical expert also testified regarding Brynn's rehabilitation therapy that began after
        her hospitalization but did not opine on the cause of her injuries.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1

        forms in what is called a "subdural hematoma." 1 VRP (Mar. 12, 2003) at 84.

        Brynn had multiple hematomas and swelling in her brain, indicating severe trauma.

        Physicians found no external head injuries, such as a skull fracture,"goose egg," or

        scalp bleeding, which would be present if Brynn had been struck by a blow to her

        head; her doctors concluded that she had been severely shaken. Id. at 90-92.

               In addition, the trauma to Brynn's brain could not have been caused by

        repeated blows to her face because "[t]he amount of force necessary to produce a

        brain injury of this magnitude... would destroy the face, there wouldn't be just

        bruises and swelling, there would be destruction of all the bones ofthe face." VRP

       (Mar. 13, 2003) at 34. The medical experts also testified that Brynn's injuries

        could not be caused by a fall, being pushed into a wall, or being hit with a plastic

        toy.


               Regarding Brynn's leg injury, two physicians stated that it was a recent

        "displaced" or "pulled apart" oblique fracture ofthe left tibia. Id. at 13-14. Both

        doctors explained that in order to cause an oblique fracture such as this, a person

        would have to "twist the leg violently." Id. at 16. The physician who examined

        Brynn's X-rays stated he saw no indication that Brynn's bones were fragile, and,

        though agreeing a fracture could be sustained in a fall or by accident, medical

        experts stated that it would be very unlikely that Kaed had the strength to fracture




                                                  10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


        Brynn's leg in this manner. A child suffering from a displaced fracture would not

        walk on the leg because it would be extremely painful.

              The medical experts also testified Brynn would likely have fallen

        unconscious at some point on the night of January 7, 2002. Given the severity of

        her injuries, multiple physicians stated that typically Brynn would have lost

        consciousness almost immediately after being shaken and would probably not have

        been consolable. Another doctor said it could take five minutes to two hours for


        signs of unconsciousness to manifest. Only one physician appears to have stated

        Brynn would have had no "lucid interval" after sustaining her injuries. Id. at 43.

        While unconscious, Brynn could have appeared to be sleeping and she may not

        have closed her eyes.


              Fero was found guilty of first degree child assault. The court imposed an

        exceptional sentence, finding Brynn was particularly vulnerable due to her youth

        and that Fero had breached her duty to protect the little girl. Fero was sentenced to

        15 years. She appealed and the court held the 15-year exceptional sentence

        violated Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 403

       (2004). State v. Fero, 125 Wn. App. 84, 102, 104 P.3d 49(2005). On remand,

       Fero was resentenced to 10 years. On May 6, 2014, Fero filed this personal

       restraint petition. She was released from prison in July 2014. In re Pers. Restraint

       ofFero, 192 Wn. App. 138, 148, 367 P.3d 588 (2016).


                                                     11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


               The Court of Appeals issued a published decision on January 5, 2016,

        granting Fero's petition and remanding for a new trial. Id. at 142. The State filed

        a motion for reconsideration on January 25, 2016. The Court of Appeals denied

        the motion on March 3, 2016. Less than thirty days later, on April 1, 2016,the

        State petitioned for review. The petition was redesignated as a motion for

        discretionary review,"^ which we granted. In re Pers. Restraint ofFero, 187 Wn.2d

        1024, 390 P.Sd 356(2017).


                                                      Analysis



        I.     Timeliness of the State's Motion for Discretionary Review



               Fero and the State agree that a party has 30 days to file a motion for

        discretionary review with this court. As previously stated, the State filed for

        review on April 1, 2016. Fero contends the motion is untimely because it was not

        filed within 30 days ofthe Court of Appeals' January 5 decision granting her

        personal restraint petition. Conversely, the State argues its motion was timely

        because the 30-day filing deadline began with the Court of Appeals' March 3

        decision denying its motion for reconsideration. Thus, the threshold question in




          The clerk ofthis court correctly treated the State's petition for review as a motion for
        discretionary review under RAP 16.14(c). To avoid confusion, we will refer to the State's
        petition as a motion for discretionary review throughout.


                                                       12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


       this case is what "decision" under RAP 13.5(a) initiates the 30-day filing deadline

        for discretionary review with this court. We agree with the State.

              If a personal restraint petition is "decided by the Court of Appeals on the

        merits, the decision is subject to review by the Supreme Court only by a motion for

        discretionary review . . . [as] provided in rule 13.5A." RAP 16.14(c).

        Additionally, a party may seek review ofthe decision to grant or deny a personal

        restraint petition by filing a motion for reconsideration. RAP 12.4(a). A pleading

        is considered timely filed if it is timely filed in any division ofthe Court of

        Appeals or in the Supreme Court. RAP 18.23.


              The procedure governing a motion for discretionary review is specified in

        RAP 13.5(a) and (c). RAP 13.5A(c). RAP 13.5(a) states:


              A party seeking review by the Supreme Court of an interlocutory decision of
              the Court of Appeals must file a motion for discretionary review in the
              Supreme Court and a copy in the Court of Appeals within 30 days after the
              decision isfiled.
       (Emphasis added.)
              Most obviously, the emphasized phrase provides a period of 30 days in

        which to file a motion for review and a date from which to begin counting "the

        decision." But, the rule's language alone does not define what type of"decision"

        begins the filing deadline. Because this term is not defined within RAP 13.5(a),

        we look to the context, related rules, and rule-making scheme as a whole to




                                                     13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


        determine its meaning. State v. Stump, 185 Wn.2d 454,460, 374 P.3d 89(2016)

       (citing       V. Conover, 183 Wn.2d706, 711, 355 P.3d 1093 (2015)).

              Presumably, Fero would direct us to RAP 13.5A for guidance. This rule

        governs motions for discretionary review of decisions dismissing or deciding

        personal restraint petitions. RAP 13.5A(a)(l). Thus, because this rule is triggered

        when a party files for review of a decision deciding a personal restraint petition as

        the State did here, the undefined "decision" ofRAP 13.5(a) must relate to the

        original January 5 Court of Appeals opinion.


              This argument would be persuasive if our analysis ended here. However,

        just as we look to the related provision RAP 13.5A in order to decipher and carry

        out the drafter's intent, we must also consult the rules in their entirety. Stump, 185

        Wn.2d at 460 {citing Dep't ofEcology v. Campbell & Gwinn, LLC, 146 Wn.2d 1,

        9,43 P.3d 4(2002)). In doing so, RAP 1.2(a) is of critical importance. This rule

        governs our interpretation ofthe Rules of Appellate Procedure and explains:


              These rules will be liberally interpreted to promote justice and facilitate the
              decision of cases on the merits. Cases and issues will not be determined on
              the basis of compliance or noncompliance with these rules except in
              compelling circumstances where justice demands.
              RAP 1.2(c) provides that "[t]he appellate court may waive or alter the

        provisions of any ofthese rules in order to serve the ends ofjustice, subject to the

        restrictions in rule 18.8(b) and (c)." In light of RAP 1.2(a)'s directive to construe



                                                     14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


        our rules "liberally" and not to dismiss a case solely on the basis of

        "noncompliance" with these rules, Fero's reading of RAP 13.5(a)'s "decision" is

        unnecessarily rigid. Concluding that the January 5 decision begins the 30-day

        filing deadline would not "facilitate the decision of cases on the merits" as this

        case would be dismissed without regard for the significant underlying issues ably

        argued by both Fero and the State. Such a summary dismissal would not be in

        keeping with RAP 1.2(a).


               Moreover, as the State points out, Fero's interpretation of RAP 13.5(a)

        would require a party to file a motion for discretionary review very likely before

        the Court of Appeals issued its decision on reconsideration. Pet'r's Reply to

        Answer at 4. Not only would Fero's case be pending in two courts at once, had the

        Court of Appeals granted the motion for reconsideration, the State may not have

        sought further review. Requiring multiple motions in multiple courts before an

        opinion that may decide the case is issued is inefficient for those seeking appellate

        review, as well as for the court. To construe RAP 13.5(a) in this way is

        unnecessary and risks signaling to parties that form matters more than substance. ^




        ^ We look to RAP 1.2(a) for guidance in interpreting our rules of appellate procedure. Invoking
        this provision does not accordingly mean that we have waived timely filing requirements
        contained in RAP 13.5.



                                                       15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


               Thus, we conclude that the "decision" initiating the 30-day filing period

        under RAP 13.5(a)is the order on reconsideration. Here, the Court of Appeals

        denied reconsideration on March 3, 2016 and the State filed for review with this

        court less than 30 days later on April 1, 2016. The State complied with RAP

        13.5(a), and its motion for discretionary review was timely.

        II.    Newly Discovered Scientific Evidence


               Fero contends that the scientific community's advancements in

        understanding shaken baby syndrome constitute newly discovered evidence that

        undermines the State's theory of the case and entitles her to a new trial. The State

        contends this evidence is not newly discovered because it would not probably

        change the result at trial. We agree with the State and dismiss the petition.


        A. Standard OF Review



               Fero challenges her postrelease restrictions through a personal restraint

        petition. As this court has noted, personal restraint petitions are the modem

        version ofthe writs of old, most notably the "Great Writ" of habeas corpus. In re

        Pers. Restraint ofCoats, 173 Wn.2d 123, 128, 267 P.3d 324(2011); Toliver v.

        Olsen, 109 Wn.2d 607, 608, 746 P.2d 809(1987). Our review ofthese petitions is

        constrained, and relief gained through collateral challenges is "extraordinary." In

        re Coats, 173 Wn.2d at 132(citing In re Pers. Restraint ofCook, 114 Wn.2d 802,



                                                      16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1

       810-12, 792 P.2d 506(1990)). A personal restraint petition, like its ancestor the

        Great Writ, is not granted "as a matter of course." See In re Frederick, 149 U.S.

        70, 75, 13 S. Ct. 793, 37 L. Ed. 653 (1893). The bar facing a petitioner is high, and

        overcoming it is necessary before this court will disturb a settled judgment. In re

        Coats, 173 Wn.2d at 132.


              The right to collateral review by a personal restraint petition requires the

        petitioner to make a heightened showing of prejudice. In re Cook, 114 Wn.2d at

        810 (citing/?? re Pers. Restraint ofHaverty, 101 Wn.2d 498, 504, 681 P.2d 835

       (1984)). A personal restraint petitioner must state "with particularity facts which,

        if proven, would entitle him [or her] to relief." In re Pers. Restraint ofRice, 118

        Wn.2d 876, 886, 828 P.2d 1086 (1992). "Bald assertions and conclusory

        allegations" alone are insufficient. Id.; RAP 16.7(a)(2)(i).


              Fero filed her personal restraint petition more than one year after her

       judgment became final, RCW 10.73.090(1), thus the petition is untimely unless she

        raises only grounds for relief exempt from the one-year limit under RCW

        10.73.100. See In re Pers. Restraint ofAdams, 178 Wn.2d 417,422, 309 P.3d 451

       (2013). Newly discovered evidence is a potentially exempt ground for relief.

        RCW 10.73.100(1); RAP 16.4(c)(3);/« re            Restraint ofLord, 123 Wn.2d296,

        319-20, 868 P.2d 835 (1994).




                                                 17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


               The court reviews a claim of newly discovered evidence raised by a personal

        restraint petition under the same test as newly discovered evidence asserted in a

        new trial motion. State v.                96 Wn.2d 215, 223, 634 P.2d 868 (1981). To

        prevail on a claim of newly discovered evidence, a personal restraint petitioner

        must show evidence that(1)will probably change the result ofthe trial,(2) was

        discovered since the trial,(3)could not have been discovered before trial by the

        exercise of due diligence,(4)is material, and (5)is not merely cumulative or

        impeaching. Id. If any ofthese factors is missing, the petitioner is not entitled to

        relief. Id.



        B. Supporting Declarations



               Fero submitted declarations from Drs. Patrick Barnes and Janice Ophoven in

        support of her petition. Dr. Ophoven, a pediatric forensic pathologist, and Dr.

        Barnes, a pediatric neuroradiologist, specialize in shaken baby syndrome and

        pediatric head trauma.^ Both physicians focused on changes in the medical

        understanding of shaken baby syndrome and infant head injuries since Fero's trial.

               In his declaration. Dr. Barnes explains that alternative explanations for

        symptoms once associated with shaken baby syndrome have expanded to include


        ® Dr. Barnes is the chief of pediatric neuroradiology at Lucile Salter Packard Children's Hospital
        and professor of radiology at Stanford Medical Center. He has practiced, taught, and published
        articles, reviews, and book chapters on head injury in children for 35 years. Dr. Ophoven has
        expertise in shaken baby syndrome cases and has practiced as a physician for nearly 40 years.


                                                        18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


       accidental and natural causes. Since 2003, members of the scientific community

       now question whether the brain swelling and bleeding in the eyes and brain are

       definitive signs of shaken baby syndrome. In the 1990s, doctors routinely testified

       that the force necessary to cause hemorrhaging in children was equivalent to the

       force from a high speed car accident or fall from multistory building. Dr. Barnes

        asserts that "several literature reviews" have shown no scientific basis for this

       testimony. Barnes Deck at 5 (included as an exhibit in Opening Br. in Supp. of

       Pers. Restraint Pet.). He also states that researchers have recognized that children

        who suffer trauma can remain lucid (conscious)for up to three days or more after

        injury. Dr. Barnes concludes,"[I]t is impossible to tell ... in the medical record

        when Brynn was injured, and there is a significant chance that she was injured

        before she arrived at Ms. Fero's home." Id. at 26-27.


              Dr. Barnes states in his declaration that the medical community once

       universally accepted that victims of shaken baby syndrome would fall

       unconsciousness immediately after injury. Since Fero's trial, it is now generally

       accepted that short and accidental falls can cause injuries like Brynn's and children

       can be lucid and "appear symptom-free" for up to three days. Ophoven Deck at 4

       (included as an exhibit in Opening Br. of Supp. of Pers. Restraint Pet.).


              Dr. Ophoven concludes that Brynn suffered a traumatic brain injury but

       could not determine whether the injury was accidental or nonaccidental or whether


                                                     19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1

        an adult or child caused it. The doctor also explains that the timing of Brynn's

        injuries could not be exactly determined but that "[i]t is more likely [she] suffered

        her injuries between 12 and 24 hours before" arriving at the hospital. Id. at 3.

        C. Merits of the Petition


              Fero contends that the result of her trial would probably be different because

        the medical community's current understanding of pediatric head trauma

        contradicts the medical testimony offered at trial on which she was convicted.

        Fero focuses on two advancements in shaken baby syndrome research, arguing

        scientists now recognize that(1)a child does not immediately fall unconscious

        after suffering a traumatic brain injury and (2) many causes other than severe

        shaking can inflict injuries such as those Brynn suffered. Fero argues that had this

        evidence been presented to the jury, the State could not have proved Brynn was

        injured in Fero's care and Fero injured the little girl.


              The declarations from Dr. Barnes and Dr. Ophoven state that children can

        remain lucid for up to three days postinjury. This, Fero argues, undermines the

        State because it presented medical evidence of unconsciousness occurring

       '"immediately"' after injury. Resp't's Suppl. Br. at 5-6. But Fero characterizes

        the State's evidence in a light most favorable to her. See, e.g., id. ("The State's

        trial experts testified that it would have been impossible for Brynn to remain lucid



                                                   20
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


        for more than a few minutes after suffering her injuries."(emphasis added)).

        Reviewing the medical testimony as a whole demonstrates that the trial experts

        described the general shaken baby syndrome case in which ''typically a patient

        loses consciousness right away," 1 VRP (Mar. 12, 2003)at 97(emphasis added),

        and that there would "{pyobably not" be a lucid interval between injury and onset

        of symptoms. VRP (Mar. 13, 2003)at 43(emphasis added). The State's witnesses

        did not state that Brynn necessarily immediately lost consciousness after being

        injured. Had the experts offered this categorical conclusion, Fero's lucidity

        evidence may have sufficiently refuted it.


              Furthermore, even though some State experts testified that a typical victim

        of shaken baby syndrome would lose consciousness immediately, the jury also

        heard testimony that signs of unconsciousness in victims could take anywhere from

        a few minutes to a few hours to manifest. Thus, the jury was already presented

        with the theory that Brynn could have been conscious for hours after she was

        injured. Fero does not address this point.


              Accepting arguendo that a child can remain conscious for up to three days

        after traumatic brain injury and that Brynn followed this lucidity pattern, though

        we note Fero alleged no particular facts showing this, such evidence merely invites

        the inference that Brynn might have been injured before January 7, 2002. Fero

        urges us to conclude from this possibility that someone else injured the little girl.


                                                  21
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1

        Fero fails to show, however, how this evidence would have changed the result at

        trial since her theory ofthe case, at its most basic, was that someone else injured

        Brynn—indeed, she argued Kaed was to blame. Conceivably, the evidence could

        point to an alternative suspect in addition to Kaed, namely Brynn's parents, thus
        widening the field of possible suspects and strengthening Fero's theory. But

        strengthening the defense's trial theory is not the standard for newly discovered

        evidence. State v. Gassman, 160 Wn. App. 600, 609, 248 P.3d 155 (2011)("the

        standard is 'probably change,' not just possibly change the outcome"(quoting

        Williams, 96 Wn.2d at 223)); see also State v. Riofta, 166 Wn.2d 358, 369, 209

        P.3d 467(2009)("defendants seeking postconviction relief face a heavy burden

        and are in a significantly different situation than a person facing trial" (citing

        Schlup V. Delo, 513 U.S. 298, 326 n.42, 115 S. Ct. 851, 130 L. Ed. 2d 808 (1995)).


              Fero also asserts, through her declarations, that short falls or natural causes

        present alternative explanations for Brynn's injuries. The State's experts testified

        that the type and severity of Brynn's injuries could only have been caused by

        violent shaking or trauma akin to falling from a multi-story building or being

        ejected from a moving vehicle. The jury might have doubted whether Fero

        violently shook the infant if it had been presented with testimony that a short fall

        from a counter or chair could cause head trauma like Brynn's. Fero contends this




                                                   22
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


        evidence would have changed the result at trial because the State could not prove

        she assaulted Brynn.


                 This argument is unconvincing. Fero did not present at trial or allege in her

        personal restraint petition any evidence that Brynn suffered a fall—accidental or

        nonaccidental, short or long, either in Fero's care or at any other time."^ In support

        of her contention that an accidental event could have caused Brynn's head injuries,

        Fero citQS Ex Parte Henderson, 384 S.W.Bd 833, 833-34(Tex. Crim. App. 2012)

        (per curiam). In Henderson, a defendant was granted a new trial after expert

        witnesses testified the child victim's injuries could have been caused by a short fall

        onto concrete. Henderson is distinguishable because, unlike in Fero's trial,

        testimony was offered that the child had accidentally fallen from the defendant's

        arms onto a concrete floor. Id. at 838(Cochran, J., concurring). Here, nothing in

        the record suggests an accidental cause of Brynn's injuries. The record similarly

        fails to show and Fero's petition does not allege that Brynn suffered from any

        medical conditions that may have caused or contributed to her injuries. Dr.

        Ophoven recognized this in her declaration, stating "[njothing in the materials that

        [she] reviewed suggested that there were vascular, congenital, infectious or



        ^ Rachel told a police officer that Brynn was in a high chair and Kaed had shaken her while in
        the chair. At trial, however, Rachel stated she did not remember telling the officer this, and no
        other witnesses testified to this information. Furthermore, even if Rachel had told the jury that
        Kaed shook the chair while Brynn was in it, no evidence was offered that Brynnfell from the
        chair.



                                                        23
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


        metabolic causes for the cerebral edema, subdural hematoma or the retinal

        hemorrhages." Ophoven Decl. at 8,


              Fero's further citations to cases from other jurisdictions are similarly

        unpersuasive. For example, Fero cites Del Prete v. Thompson, 10 F. Supp. 3d 907

       (N.D. 111. 2014) dind People v. Bailey, 144 A.D.3d 1562, 41 N.Y.S.3d 625 (2016).

        These cases recognize longer periods of consciousness posttrauma and alternative

        causes for injuries once considered diagnostic of abuse. Del Prete, 10 F. Supp. 3d

        at 956-57; Bailey, 144 A.D.3d at 1564.


              Both cases are distinguishable on their facts. In Del Prete, the child victim

        had been taking antibiotic medication for an infection, had a history of

        hospitalization, and displayed subdural head injuries two to four weeks before the

        alleged shaking. 10 F. Supp. 3d at 910, 956. In Bailey, undisputed evidence was

        presented that the two-and-a-half-year old victim had fallen from a bench and hit

        her head. Bailey, 144 A.D.3d at 1562-63; see also People v. Bailey, A1 Misc. 3d

        355, 357,999 N.Y.S.2d 713(Monroe County Ct. 2014). The prosecution's expert

        witnesses testified at trial that short falls are rarely fatal. Bailey, 47 Misc. 3d at

        358-59, 363. On collateral review, the court's opinion discussed in detail the

        evidence of the fall and the scientific community's advancements in this arena,

        concluding that the evidence "significantly, and substantially, undermines" the

        prosecution's trial testimony. Id. at 372-73. Unlike Del Prete and Bailey, Brynn


                                                     24
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


        had no history of hospitalization and did not display weeks' old head injuries, nor

        was any evidence offered that she had fallen while in Fero's care or outside it.

               In addition, Fero relies on State v. Edmunds, 2008 WI App 33, 308 Wis. 2d

        374, 746 N.W.2d 590 for analogous facts and its consideration ofrecent shaken

        baby syndrome research in the context of postconviction review. See also In re

        Fero, 192 Wn. App. at 157-60. In Edmunds, a caregiver was convicted ofreckless

        homicide for shaking a seven-month-old child. 308 Wis. 2d at 378-79. At

        Edmunds's trial, the State's experts testified that violent shaking caused the

        victim's head trauma. Id. at 378. The Wisconsin Court of Appeals held that

        Edmunds presented medical testimony showing a legitimate debate over whether

        infants can be fatally injured through shaking, the length of lucidity periods, and

        alternative causes that may mimic the symptoms once viewed as indicating shaken

        baby syndrome. Id. at 385-86. The Edmunds court reasoned that today a jury

        would encounter competing medical opinions concerning the cause ofthe victim's

        injuries, and that there was a reasonable probability that a jury faced with both the

        new and old medical testimony would have reasonable doubt as to Edmunds's

        guilt. Id. at 392. The court concluded this constituted newly discovered evidence

        that would probably change the result at trial. Id.


               Here, Fero's petition leans heavily on Edmunds for support. Such reliance is

        understandable; Edmunds is one ofthe first cases in the country to provide reliefto


                                                      25
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


        petitioners collaterally challenging their convictions based on shaken baby

        syndrome.® While Fero's reliance may be understandable, it is nevertheless

        misplaced.


               Edmunds is distinguishable because it does not present a similar factual

        background as the instant case. Though both children exhibited traumatic brain

        injuries, Edmunds,308 Wis. 2d at 380, Bryrm displayed extensive bruising on her

        face, chest, abdomen, and vaginal areas. Her vagina was lacerated and her leg

        severely fractured. It is not any one ofthese injuries alone that makes this case

        different from Edmunds, but all ofthem together. The dissent misunderstands our

        analysis on this point. See dissent(Gordon McCloud, J.) at 17, 18. Brynn

        Ackley's internal and external injuries differ significantly from those suffered by

        the victim in Edmunds. It is possible that in a different case, one resting solely or

        primarily on internal traumatic brain injuries, such as in Edmunds, Fero's lucidity

        and alternative cause evidence may meet the requisite standard for relief. That is

        not the case here.



               Therefore, a jury in Fero's case today would be faced with testimony stating

        that Brynn's injuries might have been caused by an accidental fall or medical



        ^ See Andrea L. Lewis & Sara L. Sommervold,Death, But Is It Murder? The Role ofStereotypes
       and Cultural Perceptions in the Wrongful Convictions of Women,78 Alb. L. Rev. 1035, 1035-36
       (2014-15); Emily Bazelon, Shaken-Baby Syndrome Faces New Questions in Court, N.Y. Times
       (Feb. 2, 2011), http://www.nytimes.eom/2011/02/06/magazine/06baby-t.html.


                                                     26
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


        condition, and perhaps the infant was injured outside Fero's care.^ In support,

        Fero's declarations offer many equivocal conclusions. See, e.g., Ophoven Decl.

        at 3 ("it is more likely" that Brynn suffered her injuries 12-24 hours before she was

        hospitalized (emphasis added)),9(her injuries "are consistent with the injuries that

        could occur from a short(less than 3 foot) fall"(emphasis added)); Barnes Decl. at

        31 (it is ''possible" that the injuries were inflicted early in the day of January 7,

        2002(emphasis added)). While evidence based on might and perhaps is sufficient

        to possibly change the result at trial, it is far too remote and speculative to prove

        the result would probably be different. In re Pers. Restraint of Wheeler, 183

        Wn.2d 71, 82, 349 P.3d 820(2015)(citing Williams, 96 Wn.2d at 222-23).




        ^ The dissent emphasizes the possibility that Kaed injured his sister prior to arriving at Fero's
        home due, in part, to Brynn's many injuries and Kaed's "pattern of assaults." Dissent(Gordon
        MeCloud, J.) at 21-22. The dissent offers no evidence of a specific injury caused by Kaed that
        caused or contributed to untreated head trauma. The evidence presented indicates only that Kaed
        had possibly hurt his sister in the past. This does not demonstrate a particular fact that if true
        would entitle Fero to relief. In re Rice, 118 Wn.2d at 886. Such particularized evidence is
        necessary on collateral review. Id.(bald assertions and conclusory allegations are insufficient to
        warrant relief).
          Dr. Ophoven states that the "[fjindings in the case that I believe are very important to the
        forensic analysis include: a. History that Brynn was irritable, less active and had trouble walking
        when she arrived to Heidi's residence on January 7, 2002.... b. Several bruises were noted at
        bath time." Ophoven Decl. at 14. Notably, these "findings" appear to be based on conflicting
        testimony before the court. While Fero and Goodwin testified that Brynn was carried into their
        home by her mother, cried whenever her leg was touched, and appeared distant throughout the
        night, Brynn's parents testified that the little girl had been running around while in their care and
        that her mother did not carry Brynn into Fero's home. Fero's daughter, Rachel, told
        investigators Brynn had been running and playing while in Fero's care. These "facts" referenced
        by Dr. Ophoven conflict with the testimony offered at trial and do not constitute "findings."


                                                         27
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1


               Fero's lucidity and alternative cause evidence is insufficient to probably

        change the result at trial, thus her collateral challenge does not fall within the

        newly discovered evidence exception and the one-year time bar precludes any

        relief.^' 7ti.; RCW 10.73.100(1); In re Adams, 178 Wn.2d at 422. Therefore,

        Fero's petition is dismissed.




           Because Fero did not demonstrate that the evidence presented in Drs. Bames's and Ophoven's
        declarations would probably have changed the result at trial, we do not opine on whether Fero
        satisfies the additional requirements of newly discovered evidence. Williams, 96 Wn.2d at 222-
        23. Nevertheless, we note that Fero does not appear to establish the lucidity and altemative
        causes evidence is "not merely .. . impeaching" under Williams, and thus constitutes an
        additional ground to dismiss Fero's petition. Id. New evidence is "merely impeaching" if it
        serves only to discredit previously presented evidence at trial and the possibility of some
        impeachment value does not satisfy the "not merely ... impeaching" standard. In addition, we
        decline to address whether recent research on shaken baby syndrome constitutes a debate in the
        scientific and medical communities, whether the potential debate constitutes newly discovered
        evidence, or whether the evidence supporting shaken baby syndrome is still valid. We leave
        these issues for another day's discussion.


                                                      28
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint Petition ofHeidi Charlene Fero, No. 92975-1




                                                                            ^7




        WE CONCUR:




                                                      29
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofFero, No. 92975-1
        (Yu, J., concurring)




                                                No. 92975-1


               YU,J.(concurring) — I concur in the well-reasoned and thoughtful lead

        opinion of Justice Gonzalez and write separately only to express my dismay at the

        result-driven dissent of Justice Gordon McCloud. The alleged "newly discovered

        evidence" in this case does not reflect any actual advancement in the medical

        community, and even if it did, it is unreasonable to elaim that this evidence "will

        probably change the result ofthe trial." State v. Williams, 96 Wn.2d 215, 223, 634

        P.2d 868 (1981). Heidi Charlene Fero is not entitled to relief or a reference

        hearing on her personal restraint petition.

               First, the dissent points to an alleged "paradigm shift in the medical

        community" that does not exist. Dissent(Gordon McCloud, J.) at 2. The attacks

        on abusive head trauma or shaken baby syndrome are just a concerted effort to

        minimize the harm when force is directly applied to an infant's head. According to

        the American Academy ofPediatrics, "[tjhere is no legitimate medical debate

        among the majority of practicing physicians as to the existence or validity of
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofFero, No. 92975-1
        (Yu, J., concurring)

        [shaken baby syndrome]. The only real debate and controversy appear to be in the

        legal system and the media." Pet. for Review, App. B,Ex. 1, at 3(Am.Acad.of

        Pediatrics,Understanding Abusive Head Trauma in Infants and Children:

        Answers from America's Pediatricians (2015)). Because there is no genuine

        factual dispute about any alleged paradigm shift in the medical community, Fero is

        not entitled to a reference hearing on that issue. See dissent(Gordon McCloud, J.)

        at 30.


                 Second, even if Fero were presenting legitimate new medical evidence,

        which she is not, that evidence cannot possibly be viewed as likely to change the

        result of her trial. Fero's theory ofthe case has always been that someone else

        must have caused the child's extensive physical injuries, such as the child's five-

        year-old brother or some adult who assaulted the victim long before she got to

        Fero's house. After a full trial with competent counsel, the jury did not believe

        her, and for good reason. Regardless of any alleged newly discovered evidence, no

        one could look at the photographs depicting the child's physical injuries in this

        case and entertain a reasonable doubt as to Fero's guilt based on the theory that

        "someone else did it." The photographs have been sealed so the public will never

        see the child's horrific injuries, but there is no question that she suffered

        inconceivable trauma, and there is no way that the massive bruises covering her

        body were inflicted by a five-year-old, or developed over time as the result of
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofFero, No. 92975-1
        (Yu, J., concurring)

        preexisting injuries. It is simply beyond credibility and inconsistent with the

        proffered testimony.

               Unfortunately, this court is unable to come to a holding on this important

        issue and instead allows an erroneous Court of Appeals decision reversing Fero's

        conviction to stand. Our fractured opinion provides no clarity on what qualifies as

        new scientific or medical evidence that is generally accepted in the relevant

        scientific community for the purposes of sustaining a collateral attack.

               I therefore respectfully concur in Justice Gonzalez's lead opinion.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero, No. 92975-1
       (Yu, J., concurring)
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.



       In re Personal Restraint ofFero (Heidi Charlene)
       (Stephens, J., concurring in part and dissenting in part)




                                             92975-1




             STEPHENS, J. (concurring in part, dissenting in part)—I join Part I of the

       lead opinion regarding the timeliness ofthe State's motion for discretionary review.

       On the merits of the petition, I join Justice Gordon McCloud's dissenting opinion

       remanding for a reference hearing.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.



       In re Pers. Restraint ofFero (Heidi C.)




                                               No. 92975-1



              MADSEN,J.(dissenting)—I disagree with the lead opinion's holding that the

       State of Washington timely filed its motion for discretionary review. In order to be

       considered timely, the State's motion must have been filed no later than 30 days after

       January 5, 2016. The State filed its motion on April 1, 2016, clearly in excess ofthe 30

       day limitation. Accordingly, I would hold that the State's motion for discretionary

       review was untimely. Because I find that the State's motion was untimely, I do not

       address the other issues raised in this ease.


              RAP 13.5(a) governs the procedure for discretionary review of a personal restraint

       petition (PRP). RAP 16.14(c); RAP 13.5A(c). Specifically, RAP 13.5(a) states:

              A party seeking review by the Supreme Court of an interlocutory decision
              ofthe Court of Appeals must file a motion for discretionary review in the
              Supreme Court and a copy in the Court of Appeals within 30 days after the
              decision is filed.


       The rule is clear—a party has 30 days from the time an interlocutory decision is filed to

       file a motion for discretionary review. Here, the Court of Appeals granted Heidi Fero's

       PRP on January 5, 2016. A timely motion under RAP 13.5(a) would have been no later

       than 30 days after the date of that decision. However, the State subsequently filed a
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 92975-1
        Madsen, J., dissenting


        motion for reconsideration, and, incorrectly believing that its motion for reconsideration

        tolled the filing period, the State did not file a motion for discretionary review until

        April 1, 2016.

               The lead opinion does not dispute the State's noncompliance with RAP 13.5(a)

        but, rather, holds that the court may waive the timeliness requirement under RAP 1.2.'

        According to RAP 1.2(a), the "rules will be liberally interpreted to promote justice and

       facilitate the decision of cases on the merits." However,this rule is subject to the

       restrictions in RAP 18.8(b), which directly deals with the failure to timely perfect an

        appeal. RAP 18.8(b) states:

               The appellate court will only in extraordinary circumstances and to prevent
               a gross miscarriage ofjustice extend the time within which a party must
               file a notice of appeal, a notice for discretionary review, a motion for
               discretionary review of a decision ofthe Court of Appeals, a petition for
               review, or a motion for reconsideration.




       'The lead opinion asserts that by invoking RAP 1.2 it did not thereby waive the RAP 13.5(a)
       timely filing requirements. That is incorrect. The lead opinion unmistakably waived the RAP
       13.5(a) timely filing requirements and, in doing so, relied solely on RAP 1.2. Specifically, the
       lead opinion notes:
               RAP 1.2(a) is of critical importance. This rule governs our interpretation ofthe
               Rules of Appellate Procedure ....
                      RAP 1.2(c) provides that "[t]he appellate court may waive or alter the
                provisions of any of these rules in order to serve the ends ofjustice, subject to the
               restrictions in rule 18.8(b) and (c)." In light of RAP 1.2(a)'s directive to construe
                our rules "liberally" and not to dismiss a ease solely on the basis of
               "noncompliance" with these rules,...[sjuch a summary dismissal would not be
               in keeping with RAP 1.2(a).
       Lead opinion at 14-15. Indeed, if the lead opinion is not invoking RAP 1.2 to waive the
       RAP 13.5(a) timely filing requirements, it is unclear on which basis the lead opinion
       relies in circumventing RAP 13.5(a).
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 92975-1
        Madsen, J., dissenting


       (Emphasis added); see Beckman v. Dep't ofSoc. & Health Servs., 102 Wn. App. 687,

       693, 11 P.3d 313(2000)("RAP 18.8 expressly requires a narrow application"). The lead

        opinion is unfazed by this limitation, holding that allowing the case to move forward

        serves the ends ofjustice because a strict interpretation of"decision" in RAP 13.5(a) is

       "unnecessarily rigid" and it is possible that the State would be required to file its motion

       for discretionary review before the Court of Appeals ruled on its motion for

       reconsideration.


               While this court promulgates the court rules, we approach them "as though they

       had been drafted by the Legislature" and interpret the rules using principles of statutory

       construction. State v. Greenwood, 120 Wn.2d 585, 592, 845 P.2d 971 (1993). To that

       end,

              [t]he intent to overturn settled principles of law will therefore not be
               presumed unless:
                      an intention to do so plainly appears by express
                      declaration or necessary or unmistakable implication, and the
                      language employed in the [court rules] admits of no other
                      reasonable construction.


       Id. at 593 (quoting Ashenbrenner v. Dep't ofLabor & Indus., 62 Wn.2d 22, 26, 380 P.2d

       730(1963)). Although the majority has concerns with the application of our court rules,

       those concerns should be addressed "through the normal rule-making process." In re

       Pers. Restraint ofCarlstad, 150 Wn.2d 583, 592 n.4, 80 P.3d 587(2003). However,

       "[fjoisting [an unfounded interpretation of the court rules] upon courts and parties by

       judicial fiat could lead to unforeseen consequences." Id.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 92975-1
        Madsen, J., dissenting


               Here, the State's failure to timely file its motion was neither the product of

        extraordinary circumstances nor a gross miscarriage ofjustice. An extraordinary

        circumstance includes "instances where the filing, despite reasonable diligence, was

        defective due to excusable error or circumstances beyond the party's control." Shumway

        V. Payne, 136 Wn.2d 383, 395, 964 P.2d 349(1998)(citing Hoirup v. Empire Airways,

       Inc., 69 Wn. App. 479,482, 848 P.2d 1337 (1993); Reicheltv. RaymarkIndus., Inc., 52

       Wn. App. 763, 765, 764 P.2d 653 (1988)). For example, this court has held that the RAP

        18.8(b) standard was met and granted an extension oftime where a pro se litigant

       misinterpreted the RAP. See Scannell v. State, 128 Wn.2d 829, 835, 912 P.2d 489

       (1996).

               However, this ease does not deal with a pro se litigant but, rather, the State. I am

       unpersuaded that the State, in exercising reasonable diligence, is incapable of

       understanding and adhering to the clear mandate set forth in RAP 13.5(a). Finally, if

       justice is served by allowing the State, perhaps the most sophisticated and experienced

       litigant to appear in this court, to circumvent the plain text of RAP 13.5(a), it is unclear as

       to whom this rule could possibly apply.

              Because the State's motion was untimely under RAP 13.5(a), and RAP 18.8(b)

       does not apply, I would decline to review the decision below. Accordingly, I respectfully

       dissent.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       No. 92975-1
       Madsen, J., dissenting
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




                                            No. 92975-1


              GORDON McCLOUD, J. (dissenting)—^Petitioner Heidi Fero presents new

        scientific evidence that devastates the State's entire shaken baby theory.

              Fero's 2003 jury convicted her of first degree child abuse because an

        overwhelming number of state medical experts all confirmed to a reasonable degree

        of medical certainty that Fero must have been guilty of child abuse. Those experts

        came to this conclusion because, in their opinion, the child's injuries could have

        been inflicted only by an adult, only intentionally, and only during the time period

        when Fero was the sole adult present. Fero did not even try to rebut this testimony

        at trial with her own experts because those experts testified in accordance with the

        prevailing medical opinion at the time.

              But that opinion, Fero claims, has shifted dramatically in response to recent

       advances in medical technology and new scientific studies. These new studies show

       that the child's injuries could have been inflicted accidentally, could have been

       inflicted by another child, and were probably inflicted before the child arrived at
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        Fero's home. Fero contends that these new scientific conclusions are so dramatically

        different from the old shaken baby syndrome understanding as to constitute a

        paradigm shift in the medical community. This evidence (based as it is on recent

        scientific research and studies)is clearly new,could not have been discovered before

        trial, and would probably change the result oftrial. Fero is entitled to an opportunity

        to prove both of her critical factual claims—^that the studies credibly demonstrate a

        paradigm shift and that she exercised reasonable diligence. If those new scientific

        studies and paradigm shift claims are credible and if Fero was reasonably diligent in

        discovering them and filing her petition, then she is entitled to a new trial.

               I therefore respectfully dissent.'



              'On the threshold timeliness issue, I agree with the lead opinion that we should
        accept the State's motion for review, but I disagree with the lead opinion's underlying
        conclusion that the State's motion was timely. Lead opinion at 16. The lead opinion
        acknowledges the State's motion was w«timely under a literal application of RAP 13.5(a).
        It must do so, because that rule states that "[a] party seeking review . . . must file for
        discretionary review . . . within 30 days after the decision is filed." The lead opinion,
        however, chooses a nonliteral reading ofthe rule that begins counting the 30 days for filing
        from entry of the decision on reconsideration, rather than entry of the decision itself.

               Untimeliness, however, does not preclude us from considering the State's motion.
        RAP 18.8(b) authorizes us to excuse a missed filing deadline "in extraordinary
        circumstances and to prevent a gross miscarriage ofjustice." Although RAP 18.8(b) sets
        a high standard, that standard has been met in this case where the State did not realize RAP
        13.5(a) required that it file its motion for discretionary review within 30 days of the Court
        of Appeals' decision regardless of whether a motion for reconsideration was pending.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




                                        Relevant Facts


              On January 7, 2002, Heidi Fero agreed to watch 15-month-old Brynn and 4

       '/2-year-old Kaed while their parents, Breann Franck and Jason Ackley,^ were at

        work. Franck dropped the children off that afternoon at Fero's home around 2:00

        p.m. 1 Verbatim Report of Proceedings (VRP)(Mar. 11, 2003) at 152. Because

       Fero was not home at the time, Franck left the children with Fero's fiance. Id. After

       Fero arrived, her fiance left for work. 1 VRP (Mar. 12, 2003) at 157-58. That left

       Fero home alone with Brynn, Kaed, and her own two young children, Rachel and

       Derrick, from that point until paramedics arrived at about 10:00 p.m. to transport

       Brynn to the hospital. Id. at 154; Excerpted VRP(Mar. 10,2003)at 37. When those

        paramedics arrived, Brynn was visibly limp and unconscious. She had bruises on

        her forehead, chin, and pelvic area; a fractured left tibia; and dried blood in her

        mouth. Additional hospital scans showed retinal hemorrhaging, brain bleeding, and

        brain swelling.

              Fero claims she did not cause any ofthese injuries. At trial, Fero's testimony

       suggested that Brynn was probably somewhat injured before she arrived and that




              ^ Ackley is Brynn's biological father but not Kaed's. 1 Verbatim Report of
       Proceedings(Mar. 11, 2003) 124-25.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
        (Gordon McCloud, J., dissenting)




       Kaed likely aggravated those preexisting injuries at Fero's home when he climbed

       into Brynn's playpen, banged her head against the wall, and lifted her leg to her chin

        while pretending to be an action hero fighting monsters.

              A.    Fero's Evidence at Trial


              Fero testified that she noticed early that evening that Brynn was not walking

        around the house like she normally would, but Fero did not think much of it at the

       time. 5A VRP (Mar. 17, 2003) at 75. Fero explained that she watched Brynn

        occasionally while her parents were at work, id. at 69-70, so Brynn had bonded with

        her and would follow her around the house, id. at 75. But on that day, Brynn stayed

        mostly wherever Fero placed her. Id. Fero dismissed Brynn's unusual behavior,

        however, believing Brynn was acting distant because she had not seen Fero for three
                I
        weeks. See id. at 73, 75.

              Fero also testified that she saw an enormous bruise on Brynn's pelvic area

        early that evening. Fero testified that she first noticed that large bruise below

        Brynn's belly button, near her pelvis, while she was bathing Brynn. Id. at 76.

        Although the bruise "disturbed [her]" and made her feel sick when she saw it, she

        ultimately dismissed it since Brynn often had bruises on her body. Id. at 76-77.

        Brynn's father confirmed that Brynn often had bruises because she was a "pretty
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
        (Gordon McCloud, J., dissenting)




       clumsy" toddler and her older brother, Kaed, had a tendency to pinch and play too

       roughly with her. See 1 VRP(Mar. 11, 2003) at 142, 127-30. This is why Fero did

       not call Brynn's father right away.

             Fero testified that after she finished bathing Brynn, she dressed her, brought

       her downstairs, and placed her in her playpen. 5A VRP(Mar. 17, 2003) at 77. Fero

       then proceeded to bathe her son. Derrick. Id. at 78. While Fero was upstairs bathing

       Derrick, her five-year-old daughter, Rachel, came in and reported that Kaed was

       hurting Brynn. Id. at 80. Fero immediately stopped bathing Derrick, placed him in

       his crib, and went downstairs to investigate. Id. at 80-81. She found Kaed on the

       couch and Brynn in her playpen. Id. at 81. Fero checked on Brynn; she looked fine

       so Fero went back upstairs to finish drying and dressing Derrick. Id.

             While Fero was upstairs, Rachel appeared a second time. Id. This time, Fero

       recalled Rachel specifically saying that Kaed was banging his sister's head against

       the wall. Id. Rachel mostly confirmed Fero's recollection but said she saw Kaed

       pushing rather than banging Brynn against the wall. Id. at 43-44. Rachel added that

       she also saw Kaed hitting Brynn with a toy hammer and toy wooden cane and lifting

       Brynn's leg to her chin. Id. at 43, 49.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




              When Fero went downstairs this second time to investigate, she caught Kaed

       climbing out of Brynn's playpen. Id. at 82. Although Fero did not catch Kaed in

       the act, Fero believed Kaed probably hurt his sister because Bryrm was crying. Id.

        at 82-83. Brynn's cries, however, seemed unusual and silent, and she was shaking

        and trembling "more than [Fero had] seen a child do before." Id. at 82. Fero picked

       Brynn up and noticed a small amount of blood in Brynn's mouth. Id. Fero asked

       Kaed to explain what he had done to his little sister, but Kaed responded only that

        he was a "Power Ranger" action hero. Id. at 83. Although Kaed never described

        what he did to Brynn, he later admitted to the responding police officers that he

       caused his sister to stop breathing, though he also believed there was blood in

       Brynn's mouth because "the temperature just push[ed] it out" or her "[djreams

        push[ed] it out." 2 VRP(Mar. 12, 2003) at 212-13.

              Fero testified that she knew at that time that Brynn was hurt, but believed

       Brynn would be "okay," 5A VRP (Mar. 17, 2003) at 87, because Bryrm had only a

       few red marks forming on her face, 5B VRP (Mar. 17, 2003) at 122. Fero therefore

       focused on soothing Bryrm by rocking her until her eyes closed and her body "just

       kind of relaxed all of a sudden." 5A VRP (Mar. 17, 2003) at 84. Believing Bryrm

       had fallen asleep, Fero laid her down carefully against the back dip of her futon so
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




       Brynn would not accidentally roll off and then called Brynn's and Kaed's father. Id.

        at 84-85. That call occurred around 7:45 p.m. Id. at 86.

              The father, Ackley, confirmed that Fero called him that evening while he was

        at work and told him that Rachel saw Kaed push Brynn's head against a wall. 1

        VRP (Mar. 11, 2003) at 118-19. Ackley also confirmed that Fero told him that

       Brynn was unable to walk on one leg. Id. In contrast to Fero's testimony, however,

        Ackley did not recall Fero mentioning blood in Brynn's mouth or bruises on her

        pelvis. Id. at 119-20. Ackley acknowledged the focus of his conversation with Fero

        was on disciplining Kaed for hurting his sister, id. at 120, rather than on identifying

       Brynn's precise injuries. The call ended with Ackley suggesting that Fero lock Kaed

       in a closet or bedroom. 5A VRP (Mar. 17, 2003) at 86. It is unclear whether Fero

        disciplined Kaed that night as Ackley suggested.

              Sometime after the call ended, Fero turned on a movie to occupy Kaed and

       Rachel while she cleaned her house. Id. at 87-88. Fero testified that she checked on


       the children every few minutes while she was cleaning. Id. at 88, 93.

              But a couple of hours later, around 9:45 p.m., when Fero was swapping in a

        new movie for the children, Fero noticed that Brynn's eyes were partially open and

       "something didn't look right." Id. at 88. Fero tried to wake Brynn by "wiggling her
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        chest and saying her name" and then splashing water on her face, but Brynn did not

        respond. Id. at 89. It was at this moment that Fero noticed dark bruises had formed

        on Brynn's face. SB VRP (Mar. 17, 2003) at 118. Fero immediately called her

        mother, who had some medical training, for advice. Her mother told her to call 911.

        Cell phone records show that Fero called her mother at 9:52 p.m. and called 911 two

        minutes later. 5A VRP (Mar. 17, 2003) at 90.^

              Fero explained to the paramedics and responding officers that Kaed might

        have been responsible for Brynn's injuries. Excerpted VRP (Mar. 10, 2003) at 41



              ^ Fere's statements to the responding officers and emergency personnel conflicted
        with her trial testimony in four ways. First, Fero told the 911 operator that Kaed was
       '"chasing"' his sister that night, 5A VRP (Mar. 17, 2003) at 98, which implied Brynn
        had been running even though Fero testified that Brynn was mostly sedentary that evening,
        id. at 75. Second, Fero told responding officers that she did not bathe Brynn that day, 2
        VRP (Mar. 12, 2003) at 193, even though she testified that she first noticed the bruise on
        Brynn's pelvic area while she was bathing Brynn,5A VRP(Mar. 17,2003)at 76-77. Third,
        Fero told the detectives that Brynn's playpen was originally located against the wall but
        had been recently moved even though there were no carpet indentations showing the
        playpen had been moved. 1 VRP (Mar. 11, 2003) at 66. Fourth, Fero signed a statement
        stating only "a few minutes" had elapsed between her seeing Kaed climb out of Brynn's
        playpen and her finding Brynn unconscious on the futon, 5A VRP(Mar. 17, 2003) at 102-
       03, even though she testified at trial that approximately two hours had elapsed in between,
       id. at 88, 93. But Fero contested the accuracy of the signed statement. According to Fero,
       she told the officers that she was checking on the children every five minutes during the
       two hours she was cleaning. Id. at 92-93. Notably, Captain Mitch Nelson of the fire
       department was present during the police interview and confirmed Fero's story. According
       to Captain Nelson, Fero reported that night—consistent with her trial testimony—that
       Brynn was sleeping for hours. 1 VRP(Mar. 11, 2003) at 101-02.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No,92975-1
       (Gordon McCloud, J., dissenting)




       (Dohman); 1 VRP (Mar. 11, 2003) at 20 (same), 40 (Tone), 62 (Smith), 84-88

       (Telford), 101-02 (Nelson); 2 VRP (Mar. 11, 2003) at 190-91 (Dr. Lukschu), 195-

        97(Norton).

              Even Kaed's mother, Franck, believed Kaed was likely responsible for

        Brynn's injuries. 1 VRP (Mar 11, 2003) at 164. According to Franck, Kaed was

        mean to his baby sister. Id. at 154-56. Franck had seen Kaed kicking Brynn and

        once even saw him land on top of her while trying to jump over her. Id. at 161-63.

              Brynn's father, Ackley, confirmed that Kaed had problems with anger and

        violence, id. at 28, and believed Kaed may have been jealous of the attention his

        little sister received, id. at 130. Ackley himself had seen Kaed pushing and pinching

        Brynn and once even saw Kaed pull Brynn's legs out from under her. Id. at 128.

        This aggression, Ackley explained, had worsened in the months preceding the night

        at Fero's home. Id. at 130.


              B.      The State's Shaken Baby Theory

              The State rejected Fero's theory that Kaed caused Brynn's leg and head

        injuries. So did the jury. That was probably because the State presented expert

        testimony from six medical professionals all opining to a reasonable degree of
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In rePers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        medical certainty that Kaed lacked the strength to exert the magnitude of force

        necessary to cause Brynn's head injuries.

              The State's experts acknowledged that Kaed could have caused the bruises on

       Brynn's face and pelvic area by jumping on her or hitting her with a toy hammer or

        a wooden cane,2 VRP(Mar. 11, 2003) at 204-06, 218-19(Dr. Lukschu), and could

       have fractured her leg by tackling or knocking her down, VRP(Mar. 13, 2003)at 26

       (Dr. Bennett), But those activities, the experts testified, could not explain Brynn's

       head injuries.

              Specifically, the State's experts testified that it was physically impossible for

       Kaed to cause Brynn's head injuries. Id. at 34-35 (Dr. Bennett); 2 VRP (Mar. 11,

       2003) at 196, 200 (Dr. Lukschu); 1 VRP (Mar. 12, 2003) at 64, 72 (Dr. Gorecki).

       According to these experts, a substantial amount of force—equivalent to the force

       involved in an automobile accident or a fall from a multistory building—was needed

       to produce retinal hemorrhaging, brain bleeding, and brain swelling in a child. See

       id. at 84, 96 (Dr. Ockner); VRP (Mar. 13, 2003) at 50 (Dr. Grewe), 63, 75 (Dr.

       Goodman). This ruled out Kaed as a possible suspect since a four-and-a-half-year-

       old could not produce such substantial force.




                                                 10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




              The State's experts also ruled out all other adults as potential suspects. Those

        experts opined that, given the amount offorce needed to cause Brynn's head injuries,

        Brynn would have lost consciousness either immediately,2 VRP(Mar. 11, 2003)at

        195,229(Dr. Lukschu); 1 VRP(Mar. 12,2003)at 97(Dr. Ocloier),74(Dr. Gorecki),

        or at least within 2 or 5 hours after injury, 70 (Dr. Gorecki)(2 hours); VRP (Mar.

        13, 2003) at 28 (Dr. Bennett)(5 hours). This expert testimony left Fero as the only

        possible suspect because she was the only adult with Brynn for over six hours from

        3:30 p.m. to 9:45 p.m.

              Based on this expert testimony, the State theorized that Fero—a normally

        loving caregiver—became so frustrated with Brynn while she was giving her a bath

        around 7:00 p.m. that she beat the toddler, twisted her leg until it fractured, and later

        around 9:45 p.m. when Brynn would not stop fussing over her injured leg, violently

        shook Brynn into immediate unconsciousness. 5B VRP(Mar. 17, 2003)at 160,162-

        63.   The State advanced this theory despite testimony from Brynn's parents

        describing Fero as a great mom, proclaiming how glad they were to have her as a

        babysitter, and confirming how they never saw her "lose her cool" with any children,

        including their daughter, Brynn. See 1 VRP(Mar. 11, 2003) at 131, 160.




                                                   11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




              Since there was no eyewitness testimony to support the State's shaken baby

        theory, the jury must have convicted Fero based on the strength of the State's six

        expert witnesses. Those experts overwhelmingly confirmed that the force necessary

        to produce Brynn's head injuries had to have been inflicted intentionally, by an adult,

        and during the period when Fero was the only adult present."^

              C.     Fero's Newly Discovered Evidence

              Fero's new evidence undermines that expert testimony.                   Fero's two

        postconviction experts. Dr. Patrick Barnes and Dr. Janice Ophoven, describe new

        scientific studies and medical research that they believe prove the State's shaken

        baby theory was wrong and show that Fero is probably innocent. According to

        Fero's postconviction experts, these new studies and this new research disprove two

        critical assumptions underlying the State's shaken baby theory:(1)that a substantial

        amount offorce was required to produce Brynn's head injuries and(2)that this force

        would have been so violent that Brynn's injuries would probably have manifested

        immediately with no intervening period of lucidity.


                 The State also suggested that Fero might have swung Brynn into a wall like a
        baseball bat, 5B VRP (Mar. 17, 2003) at 154, but it is unlikely the jury believed this. This
        theory was completely refuted by the State's own experts who said it was impossible for
        Brynn's head injuries to have been caused by blunt force impact without cracking her skull
        or shattering her facial bones, neither of which occurred. 2 VRP (Mar. 11, 2003) at 224-
        25 (Dr. Lukschu); VRP (Mar. 13, 2003) at 46, 48(Dr. Grewe), 34(Dr. Bennett).

                                                    12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




              Dr. Barnes is a pediatric neuroradiologist with 35 years of practice and

       teaching experience. Barnes Decl. at 1 (included as an exhibit in Opening Br. in

        Supp. of Pers. Restraint Pet.). He is an expert in diagnosing possible child abuse.

       Id. at 1-2. Dr. Barnes explains that until about 2004 (the year after Fero's trial), he

        and virtually everyone else in the medical community—including the State's

        experts—believed that retinal hemorrhages, brain bleeding, and brain swelling were

        conclusive signs of child abuse by intentional shaking even though there was no

        scientific evidence to support that diagnosis. Id. at 4-8. That theory. Dr. Barnes

        explains, has since been refuted by actual scientific evidence. Id. at 5-6. For that

        reason. Dr. Barnes concludes, the State's theories on those points are no longer

        regarded as credible by many doctors in the medical community. Id.

              In fact, according to Dr. Barnes, research in biomechanics, neuropathology,

        and ophthalmology, coupled with advances in MRI (magnetic resonance imaging)

        technology over the past decade, have led medical experts to believe that subdural

        and retinal hemorrhages can be caused by far less force than previously assumed.

       Id. at 10-19. Indeed, one study shows that even "a relatively small impact following

        an unresolved head injury occurring days to weeks previously" could cause subdural

        hemorrhaging in a child. Id. at 19 (citing R. Cantu & A. Gean, Second-Impact



                                                 13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




       Syndrome and a Small Subdural Hematoma: An Uncommon Catastrophic Result of

        Repetitive Head Injury with a Characteristic Imaging Appearance, 27 J.

        Neurotrauma 2557(2010)).

              Fero's other expert is Dr. Ophoven, a specialist in anatomic and forensic

        pathology and an expert in shaken baby syndrome. Ophoven Deck at 1 (included

        as an exhibit in Opening Br. in Supp. of Pers. Restraint Pet.). Dr. Ophoven agrees

        with Dr. Barnes that "new medical evidence .. . directly contradicts the positions of

        the prosecution's experts at trial" and explains that this new evidence is so

        compelling that the positions taken by the State's experts at trial "are no longer

        generally accepted within the medical community." Id. at 11. According to Dr.

        Ophoven, most experts now accept that "a broad range of phenomena, including

        accidental falls from a very short height, could cause injuries like Brynn's." Id. at

        4. And because the force required to cause such injuries is far less than previously

        assumed,"[a] child is more than capable of causing such injuries." Id.

              If Dr. Barnes and Dr. Ophoven are correct, these studies would have changed

        everything about Fero's trial. These studies show that Brynn's injuries could have

        been caused accidentally by Kaed's aggressive play. They also establish to a

        reasonable degree of medical certainty that Brynn's injuries were probably inflicted



                                                 14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No,92975-1
       (Gordon McCloud, J., dissenting)




        before Brynn arrived at Fero's home and were only aggravated later that night by
        Kaed when he climbed into Brynn's playpen and banged her head against the wall.

        Ophoven Decl. at 3, 9-10; Barnes Decl. at 26-27. Thus, this new evidence, if true,

        completely undermines the State's theory that Fero was the only person who could

        have hurt Brynn and shows that there are at least four others who could have harmed

        her: the brother, Kaed; the father, Ackley; the mother, Franck; and Fero's fiance,

        who was home with Brynn when she was first dropped off.

                                             Analysis


              To obtain a new trial based on newly discovered evidence, Fero has to prove

       '"the evidence (1) will probably change the result of the trial; (2) was discovered

        since the trial;(3)could not have been discovered before trial by the exercise of due

        diligence;(4) is material; and (5) is not merely cumulative or impeaching.'" In re

        Pers. Restraint ofBrown, 143 Wn.2d 431,453, 21 P.3d 687(2001)(quoting State v.

        Williams, 96 Wn.2d 215, 223, 634 P.2d 868 (1981)). Additionally, because Fero

        filed her personal restraint petition after the one-year period for collateral attacks

        under RCW 10.73.090 had expired, Fero must also prove that she '"acted with

        reasonable diligence in discovering the [new] evidence and filing the petition.'" In




                                                 15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        re Pers. Restraint ofStenson, 174 Wn.2d 474, 485, 276 P.3d 286 (2012)(quoting

        RCW 10.73.100(1)).

              Fero claims her evidence meets this standard. She argues that because the

        majority of the medical community did not question the underlying assumptions of

        the State's shaken baby theory until after her trial was over, her evidence is obviously

        new and clearly could not have been discovered before trial. Opening Br. in Supp.

        of Pers. Restraint Pet. at 42-43. Fero also argues that this evidence, if believed, is

        material and would probably change the result of trial because the evidence

        completely undermines the State's entire shaken baby theory. For this reason, Fero

        concludes that she is entitled to a new trial without a need for a reference hearing.

        She says no reference hearing is warranted because the State offered no opposing

        evidence. Suppl. Br. of Resp't Heidi Charlene Fero at 12-16; In re Pers. Restraint

        ofRice, 118 Wn.2d 876,886-87,828 P.2d 1086(1992)(holding no reference hearing

        is necessary if the State does not challenge the petitioner's prima facie evidence of

        prejudice).

              But the State did offer opposing evidence. The State challenged the newness

        of Fero's evidence and the credibility of her claim of a recent paradigm shift. See

        infra, Section D.l. Alternatively, the State argues that Fero's declarations are



                                                  16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        immaterial and would not have made a difference at trial because they do not account

        for all of Brynn's injuries—specifically her leg injury. Suppl. Br. ofPet'r at 19-22.

        Finally, the State asserts that Fero is not entitled to a new trial because her petition

        is tardy. Id. at 16-17. At most, the State concedes that Fero might be entitled to a

        reference hearing to evaluate the credibility of her expert declarations and the

        circumstances surrounding her delayed filing. Id. at 24-28.

              As discussed below, no one has tested the credibility of Fero's experts or

        determined the timeliness of her petition given the new "paradigm shift" on which

        she relies. I therefore agree with the State's (alternative) position that Fero has

        presented sufficient evidence to warrant a reference hearing under RAP 16.11 and

        16.12, andi?ice, 118 Wn.2d at 886-87.

              A.     Fero's Postconviction Evidence Undermines the State's Shaken Baby
                     Theory—IfIt Is Believed, It Is Material and Would Probably Change
                     the Result ofthe Trial

              Fero's postconviction evidence, if true, devastates the State's entire shaken

        baby theory. The State attempts to sidestep that fact. It argues that no matter how

        persuasive Fero's new evidence may be at proving she did not cause Brynn's head

        injuries, her evidence would not have made a difference at trial because it does not




                                                  17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        explain Brynn's displaced leg fracture. Suppl. Br. ofPet'r at 19-22. The lead opinion

        agrees with the State. Lead opinion at 26.

              The State, however, charged Fero with first degree assault of a child. A leg

        fracture is not enough to convict Fero of that crime. To convict Fero of that crime,

        the State had to prove that Fero intentionally assaulted Bryrm and recklessly inflicted

        "great bodily harm" on her. RCW 9A.36.120(b)(i); 5B VRP(Mar. 17, 2003)at 142.

       '"Great bodily harm' means bodily injury which creates a probability of death, or

        which causes significant serious permanent disfigurement, or which causes a

        significant permanent loss or impairment of the function of any bodily part or

        organ." RCW 9A.04.110(4)(c). There was no evidence at trial that Brynn's leg

        fracture was a "permanent" injury or "creat[ed] a probability of death." Indeed, the

        State conceded that Brynn's leg would heal within a couple of months. SB VRP

       (Mar. 17, 2003)at 143. Thus, even ifthe lead opinion were correct that a reasonable

        jury more probably than not would still have found beyond a reasonable doubt that

        Fero (a person whom everyone regarded as a wonderful mother and caregiver)

        intentionally assaulted Brynn (a child who was bonded with her) with force

        sufficient to cause her leg to fracture, a leg fracture alone would not have been

        sufficient to support Fero's conviction. The State's and the lead opinion's argument



                                                  18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        that the leg fracture alone supports Fero's conviction and that her new evidence

        would not have changed the outcome at trial therefore fails.

              We must therefore consider the main focus ofthe State's case at trial, that is,

        Brynn's head injuries. Fero's postconviction experts say that Fero could not have

        caused (per one expert), or probably did not cause (per her other expert), those head

        injuries, given the amount of time it takes for such head injuries to manifest.

        According to Dr. Ophoven,"brain swelling following serious brain damage peaks at

        48 to 72 hours." Ophoven Deck at 13. Because "Brynn already had significant brain

        swelling by the time she arrived at [the hospital]," id.. Dr. Ophoven was able to

        "conclude[], to a reasonable degree of medical certainty, that Brynn was injured at

        least 12 hours before her first CT [(computed tomography)] scan, which would have

        been before Brynn was dropped off at Heidi Fero's house," id. at 10. Dr. Barnes

        similarly concludes that "there is a significant chance that [Brynn] was injured

        before she arrived at Ms. Fero's home." Barnes Deck at 26-27.

              The lead opinion cautions against giving too much weight to Dr. Ophoven's

        and Dr. Barnes's declarations because the State's experts already acknowledged at

        trial that it could have taken some time for Brynn's injuries to manifest. Lead

        opinion at 20-21. In other words, the lead opinion characterizes Fero's experts'



                                                 19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        opinions as repetitive of the State's experts' opinions at trial on this point. Fero's

        postconviction evidence is critically different. It establishes through scientific

        evidence that Brynn probably experienced a prolonged lucid interval before losing

        consciousness. That means her injuries must have (according to one expert) or may

        have (according to another expert) occurred before, not after, she arrived at Fero's

        home. That obviously supports Fero's defense that she did not inflict the injuries—

        someone else did. The State's evidence was completely different. The State's

        experts testified that Brynn could have remained conscious for at most 2 or 5 hours

        after injury. That meant that Brynn was injured while she was in Fero's care. 1 VRP

       (Mar. 12, 2003) at 70 (Dr. Gorecki)(2 hours); VRP (Mar. 13, 2003) at 28 (Dr.

        Bennett)(5 hours). The State's experts never said a period of lucidity of days or

        weeks was possible as Fero's experts do. Barnes Deck at 19; Ophoven Deck at 13-

        14. Nor did the State's experts testify that a period oflucidity of48 to 72 hours was

        typical as Dr. Ophoven asserts. Ophoven Deck at 13. And most crucially,the State's

        experts never testified to a reasonable degree of medical certainty that Brynn

        probably experienced at least 12 hours oflucidity from the time she was injured until

        the time she was admitted into the hospital as Dr. Ophoven says, Ophoven Deck at

        3, 10, or that there was a "significant chance" Brynn was injured before she arrived



                                                 20
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        at Fero's home as Dr. Barnes says, Barnes Decl. at 26-27. If believed, this evidence

        alone is sufficient to probably change the result of trial.

              But Fero's evidence undercuts the State's evidence even more. At trial, the

        State's experts ruled out Kaed as a possible assailant because he was so small

       (though they all acknowledged there was no scientific evidence to support that

        theory). In contrast, Fero's experts say that the newest, most reliable scientific

        evidence shows that a small child like Kaed could have caused Brynn's injuries.

        According to Dr. Barnes, one study proves that even a relatively small impact

        following an unresolved head injury can cause subdural hemorrhaging in a child. Id.

        at 19 (citing Cantu & Gean, supra). According to Dr. Ophoven, that means "[a]

        child is more than capable ofcausing such injuries." Ophoven Decl. at 4(citing G.T.

        Lueder et al., Perimacular Retinal Folds Simulating Nonaccidental Injury in an

        Infant, 124 Arch. OPHTHALMOLOGY 1782(2006)).

              The lead opinion dismisses these statements because there was no evidence

        that Brynn had one specific prior head injury. Lead opinion at 22-25. While the

        lead opinion correctly identifies the lack of one specific head injury, it ignores the

        unrebutted evidence at trial about the other injuries all over Brynn. That evidence

        included acknowledgements from Brynn and Kaed's own parents that Kaed



                                                   21
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        committed a pattern of assaults against Brynn. The parents testified that Brynn often

        had bruises on her body because Kaed had a tendency to play too aggressively with

        her. 1 VRP (Mar. 11, 2003) 154-56, 161-63 (Franck), 128 (Ackley). That pattern

        of aggressive play included testimony that Kaed constantly pinched her, fell on her

        while jumping over her, and even pulled her leg out from under her at least once.

        This aggressive play, Brynn's father explained, only worsened in the months leading

        up to Brynn's arrival at Fero's home. Id. at 130. The lead opinion errs in dismissing

        the new experts' evidence that a small child could easily have exacerbated a

        preexisting head injury. In fact, there was overwhelming evidence at trial that Brynn

        might have had a preexisting head injury that was aggravated by Kaed at Fero's

        home.


              Fero's new evidence thus undermines the State's shaken baby theory, places

        the time of Brynn's injury outside the period when Fero was home alone with her,

        and confirms that Kaed, a person known for his violent and aggressive acts toward

        Brynn,could have caused those injuries. If credible, this new expert evidence would

        certainly be material and would probably change the result at trial.




                                                 22
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




              B.    Fero Claims There Was a Paradigm Shift in the Medical Community
                    Discrediting the State's Shaken Baby Theory—IfCorrect, This Is a Shift
                     That Could Not Have Been Discovered with Due Diligence or
                    Reasonable Diligence before Trial

              The lead opinion next observes that Fero would not be entitled to a new trial

        if her evidence was not new. It continues that the State's own experts acknowledged

        at trial that Brynn could have remained lucid for a short period of time following

        injury, rather than falling unconscious immediately,so such evidence ofa short lucid

        interval is not new. Lead opinion at 20-21. This is correct. The State's experts

        specifically acknowledged during trial that Brynn could have been lucid for up to

        two or five hours following impact. Nor could Fero obtain a new trial based solely

        on the absence of scientific data to support the State's expert opinions because that

        inadequacy could have been discovered before trial. See VRP (Mar. 13, 2003) at

        66-71 (Dr. Goodman acknowledging an ongoing debate in the medical community

        over whether retinal hemorrhages were really conclusive signs of child abuse since

        there is no evidence to support that conclusion).

              But Fero does not rest her petition solely on these grounds. Instead, Fero

        identifies a slow avalanche of new scientific data collected over the past decade that

        has led to a significant shift in the medical community's views on the credibility of

        shaken baby diagnoses. This new scientific evidence, Fero explains, proves Brynn


                                                 23
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        could have been lucid for days or even weeks following injury, rather than just a few

        hours. This new evidence also proves that the State's experts' opinions regarding

        shaken baby diagnoses were wrong, rather than simply unsupported.

              According to one of Fero's experts. Dr. Barnes, shaken baby syndrome was a

        medical hypothesis developed in the 1940s that gained nearly universal acceptance

        in the medical community by the 1990s, despite the lack of scientific or evidentiary

        data to support the hypothesis. Barnes Deck at 4-5. Thus, for years, doctors

        diagnosed children with shaken baby syndrome based simply on "circular

        reasoning." Id. at 9. "Since the triad (subdural hemorrhage,retinal hemorrhage and

        brain swelling) was considered to be pathognomonic of child abuse, a child who

        presented with the triad (or sometimes with a portion ofthe triad) was automatically

        classified as 'shaken' or 'abused.'" Id. "These diagnoses were then used to validate

        the theory and to diagnose other 'shaken' or 'abused' children," which only further

        legitimized the shaken baby theory in the medical community despite "the lack of

        an evidence base." Id. This, Dr. Barnes explains, was the state of medicine when

        Fero's trial was held. See id. at 5-6.

              But slowly over the last decade, propelled in part by a community push for

        more evidence-based medicine, doctors and other medical experts began to question



                                                 24
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        the assumptions underlying the shaken baby theory. Id. at 6-8. This evidence-based
        approach led Fero's experts to believe that Brynn was mistakenly diagnosed with
        shaken baby syndrome. Barnes Deck at 30; Ophoven Deck at 9. Specifically, Dr.

        Barnes based his opinion on recent biomechanical research "confirm[ing] that short

        falls can cause the findings previously associated with abuse and that shaking would

        cause serious neck injury before it created subdural hemorrhages" and the fact that

        Brynn had no such neck injury. Barnes Deck at 11 (citing J. Plunkett, Fatal

        Pediatric Head Injuries Caused by Short-Distance Falls, 22 Am. J. FORENSIC Med.

        Pathology 1 (2001); A.K. Ommaya et ak, Biomechanics and Neuropathology of

        Adult and Pediatric Head Injury, 16 Brit. J. Neurosurgery 220 (2002); M.T.

        Prange et ak, Anthropomorphic Simulations ofFalls, Shakes, and Inflicted Impacts

        in Infants, 99 J. NEUROSURGERY 143 (2003); W. Goldsmith & J. Plunkett, A

        Biomechanical Analysis of the Causes of Traumatic Brain Injury in Infants and

        Children, 25 Am J. FORENSIC Med. & PATHOLOGY 89 (2004); F. Bandak, Shaken

        Baby Syndrome: A Biomechanics Analysis ofInjury Mechanisms, 1521 FORENSIC

        Sci. Int'L 71 (2005)), 30-31. Instead, Dr. Barnes explains,"increased research into

        second impact syndrome" now shows that "a relatively small impact following an

        unresolved head injury occurring days to weeks previously can result in cerebral



                                                25
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




       edema, a small subdural hemorrhage and death." Id. at 19 (citing Cantu & Gean,

       supra). Such a smaller impact is consistent with Fero's account ofthat night.

                Finally, according to Fero's new experts, advances in radiology technology

        have "undercut a basic premise of shaken baby syndrome, which assumed that

        subdural hemorrhages are immediately symptomatic and that the perpetrator can

       therefore be identified based on timing." Barnes Decl. at 15; accord Ophoven Deck

        at 8. But that assumption—which Fero's experts discredit—is the only way the

        State's experts say they were able to narrow the list of possible assailants to only

        Fero.


                To be sure, Fero's expert. Dr. Barnes,recognizes that"[s]ome ofthis literature

        was available before Ms. Fero's trial." Barnes Decl. at 10. However, "it was not

        widely read or applied by clinicians or child protection teams." Id. Thus,"[a]t the

        time of Ms. Fero's trial, many doctors would have agreed with the doctors for the

       [S]tate." Id. at 31.

                Fero therefore describes her new evidence as a paradigm shift in the medical

        community regarding the credibility of shaken baby diagnoses. She explains that

        this shift is significant because it now allows her to do what she could not do at trial,

        that is, to persuasively challenge the State's experts' testimony with data-based



                                                   26
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




       evidence that their assumptions and opinions "are no longer generally accepted

        within the medical community." Ophoven Decl. at 11. In other words, "it is the

        emergence of a legitimate and significant dispute within the medical community as

       to the cause of... injuries [formerly considered definitively symptomatic of shaken

        baby syndrome] that constitutes newly discovered evidence." State v. Edmunds,

        2008 WI App 33, 308 Wis. 2d 374, 392, 746 N.W.2d 590.

              If Fero's experts are believed, this paradigm shift also undermines the State's

        experts' testimony. In addition, if Fero's experts are believed, this paradigm shift

        had not yet occurred at the time of her trial and therefore could not have been

        discovered before trial through the exercise ofdue diligence or reasonable diligence.

        Barnes Decl. at 31; Ophoven Decl. at 5.

              C.    Fero's Evidence Is Substantive, Not Merely Impeaching

              The only other thing that Fero needs to prove to gain a new trial is that her

        new, material, outcome-determinative evidence is more than "'merely cumulative or

        impeaching.'" Brown, 143 Wn.2d at 453 (quoting Williams, 96 Wn.2d at 223).

              "Impeachment evidence" refers to "[ejvidence used to undermine a witness's

        credibility." Black's Law Dictionary 676 (10th ed. 2014). Impeachment

        evidence typically tests a witness's ability to perceive or recall matters, highlights


                                                  27
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        defects in a witness's character, or underscores a bias that may lead the witness to

        distort his or her testimony, either consciously or unconsciously. ROGER PARK &

        Tim Lininger, The New Wigmore: A Treatise on Evidence: Impeachment and

        Rehabilitation § 2.1, at 65 (2012). Substantive evidence conveying a different

        story or reaching a different conclusion is not impeachment evidence because it does

        not directly attack a witness's credibility. See id. § 2.1.5. Thus, even though

        alternative expert conclusions undermine the credibility of an opposing witness's

        opinions, such evidence does not belong under the traditional rubric ofimpeachment

        evidence.


              Dr. Barnes's and Dr. Ophoven's declarations fall into that latter category.

        They both opine that Fero probably did not cause Brynn's head injuries. Barnes

        Decl. at 26-27; Ophoven Decl. at 3, 10.        They explain they reached a different

        conclusion from the State's experts because they chose to rely on recent scientific

        data rather than past assumptions. Barnes Decl. at 5-6; Ophoven Decl. at 9-10. They

        do not dispute that the State's experts were correctly testifying to the current state of

        scientific knowledge at the time of trial. To the extent these opinions have a




                                                  28
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
        (Gordon McCloud, J., dissenting)




        tendency to undermine the credibility of the State's experts, that tendency is

        ancillary.^

               D.     There Are Material Factual Disputes on Almost All of the Points
                      Addressed Above; Under RAP 16.11 and 16.12 awJRice, They MustBe
                      Resolved at a Reference Hearing in Superior Court

                      1. Fero Is Entitled to a Reference Hearing on the Credibility of Her
                         New Expert Evidence

               Fero presents evidence of a paradigm shift in the medical community on

        shaken baby syndrome. The State challenges Fero's claim of a paradigm shift.

        Wash. Court of Appeals oral argument,In re Pers. Restraint ofFero, No. 46310-5-

        II(Oct. 26,2015), at 12 min., 8 sec. through 32 sec. and 16 min., 49 sec. through 17

        min., 29 sec. (attached to Resp. to Br. of Amicus Curiae Wash. Assoc. of Criminal

        Defense Lawyers). According to the State, "the argument that there's a paradigm

        shift is to a large extent a straw man," id. at 12 min., 32 sec. through 40 sec., because


               ^ The Washington Association of Prosecuting Attorneys (WAPA) amicus brief
        advocates in favor of a new rule classifying all new scientific evidence as "merely
        impeaching" if it fails to discredit the evidence presented at trial so completely such that
        the old evidence would still be admissible under Frye v. United States, 54 App. D.C. 46,
        293 F. 1013 (1923). Am. Br. of Amicus Curiae WAPA at 12-13; State v. Canaday, 90
        Wn.2d 808, 813, 585 P.2d 1185 (1978) (explicitly adopting the Frye standard in
        Washington); State v. Copeland, 130 Wn.2d 244, 255, 922 P.2d 1304(1996)(adhering to
        the Frye standard). That proposed rule is neither advisable nor necessary for us to consider
        in this case because the new expert evidence here presents a new substantive theory, not
        an attack on the credibility ofthe State's experts at the time of trial.


                                                    29
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
        (Gordon McCloud, J., dissenting)




        "there has never been a point in time when defense experts have not contested the

        validity and tested the science of these cases, so the idea that at some point in the

        past there was never a dispute and now, only now there has become a dispute is

        simply incorrect," id. at 13 min., 15 sec. through 32 sec. The State also challenged

        the existence of a paradigm shift on the ground that at least some of the studies on

        which Fero's experts rely predated her trial. Resp. to Pers. Restraint Pet. at 14.

             The State is correct that we do not have to accept Fero's claim of a paradigm

        shift as true, but we also cannot accept the State's claim that there has not been one

        either. "[T]he purpose of a reference hearing is to resolve genuine factual disputes."

        Rice, 118 Wn.2d at 886. Thus, once a petitioner has stated with particularity facts

        that if proved would entitle him or her to relief—which Fero has done—^then a

        reference hearing is necessary to resolve any material dispute regarding the

        credibility ofthose factual assertions ifthey cannot be resolved on the record. Id. at

        885-86. That's the case here. It is therefore necessary for the superior court to

       conduct a reference hearing to determine whether Fero's expert evidence is credible.




                                                 30
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
        (Gordon McCloud, J., dissenting)




                     2. Faro Is Entitled to a Reference Hearing on Whether She Used
                        "Reasonable Diligence" and "Due Diligence" in Discovering the
                        New Evidence and Filing Her Petition

               Generally, a personal restraint petitioner seeking a new trial based on newly

        discovered evidence needs to satisfy only one diligence requirement.              That

        requirement is to show the evidence "could not have been discovered before trial by

        the exercise of due diligence." Williams, 96 Wn.2d at 222-23 (emphasis added).

        But because Fero filed her petition more than a year after herjudgment and sentence

        became final, she must additionally prove that she "acted with reasonable diligence

        in discovering the [new] evidence and filing the petition." Stenson, 174 Wn.2d at

        485.


               The State argues that Fero did not exercise such diligence because the most

        recent study that Dr. Barnes cites in his declaration was from 2010—four years

        before Fero filed her petition. Resp. to Pers. Restraint Pet. at 14-15. While the State

        correctly identifies the publication date ofthat study, that date alone does not prove

        Fero was dilatory in filing her petition, though it is evidence that she might have

        been. That's because it is unclear when the paradigm shift occurred.

               Although Fero's experts insist a paradigm shift has occurred, they are vague

        about its arrival. They cite "recent medical literature," Ophoven Deck at 9, and



                                                 31
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




        advances "[o]ver the past decade," Barnes Decl. at 5. Whether this shift occurred in

        2010(the date of Fero's most recent study), earlier or never(as the State asserts), or

        later (as Fero suggests) cannot be resolved on the record. It needs to be addressed

        at a reference hearing. Rice, 118 Wn.2d at 885-86; RAP 16.11(b).

              Moreover, even if Fero could have filed her petition earlier, there remains the

        issue of whether it was "reasonable" for her to wait until the medical science

        repudiating shaken baby syndrome became more fully developed so she could cast

        serious doubt on the State's case. Personal restraint petitioners relying on new

        scientific developments face a legal dilemma: waiting too long risks a violation of

        the due diligence requirement, yet petitioning too early risks a failure to establish

        materiality and probable effect. What qualifies as a reasonable waiting period thus

        can depend largely on the facts of each case.

              Lastly, the reasonableness inquiry takes into consideration the circumstances

        of the petitioner. As Fero highlights, and the Court of Appeals accepted, many

        barriers could have prevented Fero from marshalling her new evidence earlier,

        including her incarceration for 10 years and her lack of medical knowledge. In re

        Pers. Restraint of Fero, 192 Wn. App. 138, 161, 367 P.3d 588 (2016), review

        granted, 187 Wn.2d 1024, 390 P.3d 356(2017).



                                                 32
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
        (Gordon McCloud, J., dissenting)




              Fero has certainly raised facts that, if believed, show that she discovered and

        presented her new evidence of a paradigm shift with diligence. The State has

        certainly challenged her factual assertions of a significant paradigm shift and/or its

        timing. It is therefore necessary for the superior court to conduct a reference hearing

        to determine whether she was diligent.

                                            Conclusion


              Fero presents evidence of a paradigm shift in the medical community that, if

        believed, undermines the State's entire shaken baby theory and supports her claim

        that she is innocent. This evidence, if credible, is material, not merely impeaching,

        and probably would have affected the result of trial. The State disputes whether a

        new paradigm shift exists, the date the alleged shift occurred, and the role Fero's

       incarceration played in impeding her ability to file her personal restraint petition

       sooner. These questions cannot be resolved based on the record. For that reason, I

        would reverse and remand to the superior court for a reference hearing pursuant to

       RAP 16.11(b) and 16.12.

              I therefore respectfully dissent.




                                                  33
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofFero (Heidi Charlene), No. 92975-1
       (Gordon McCloud, J., dissenting)




                                              34